Title: From Benjamin Franklin to James Logan, 7 December 1747
From: Franklin, Benjamin
To: Logan, James


Sir,
Monday Noon [December 7, 1747]
I am heartily glad you approve of our proceedings. We shall have arms for the poor in the spring, and a number of battering cannon. The place for the batteries is not yet fixed; but it is generally thought that near Red Bank will be most suitable, as the enemy must there have natural difficulties to struggle with, besides the channel being narrow. The Dutch are as hearty as the English. “Plain Truth” and the “Association” are in their language, and their parsons encourage them. It is proposed to breed gunners by forming an artillery club, to go down weekly to the battery and exercise the great guns. The best engineers against Cape Breton were of such a club, tradesmen and shopkeepers of Boston. I was with them at the Castle at their exercise in 1743.
I have not time to write larger nor to wait on you till next week. In general all goes well, and there is a surprising unanimity in all ranks. Near eight hundred have signed the Association, and more are signing hourly. One company of Dutch is complete. I am with great respect, Sir, &c.
B. Franklin
